Title: To James Madison from David Gelston, 26 June 1817
From: Gelston, David
To: Madison, James


Dear Sir,New York 26 June 1817.
The enclosed was received in due course, no proper opportunity presented until a few days since, on presenting the letter, the Gentleman observed, that Mr Gill had left Halifax, and he believed for the United States, but for what State he did not know. I have thought best to return the letter to you, if I should learn where Mr Gill is, I shall advise you. Very respectfully, I am, Sir, your obedient servant
David Gelston
